Citation Nr: 0011147	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
October 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

It is noted that a hearing was requested and held before the 
undersigned Member of the Board on March 16, 2000, at which 
time the appellant offered testimony with respect to the 
issue on appeal.  A transcript of that hearing has been 
associated with the appellant's claims folder.


REMAND

The appellant's pension claim was denied by the RO in March 
1997 and again in April 1998 on the basis of the evidence of 
record which included VA outpatient treatment reports from 
the VA Medical Center (VAMC) in Memphis, Tennessee, dated 
from August 1996 through February 1998 and the reports of a 
VA pension examination conducted in February 1997.  On the 
basis of this evidence, the appellant was rated a combined 30 
percent disabled for pension purposes for the following 
disabilities: diabetes mellitus with myopathy, rated 20 
percent; limitation of motion of the cervical spine, rated 10 
percent; headaches, rated zero percent; hypertension, rated 
zero percent; rheumatoid arthritis of arms and hands, rated 
zero percent; dizziness, rated zero percent; neck and throat 
inflammation, rated zero percent; and, myopia, astigmatism 
and presbyopia, also rated zero percent.  However, additional 
medical records in the file identified other medical 
disorders which have not been rated for pension purposes.  
These disabilities include anterior chest pain (see report 
signed by Dr. M. K. Rosenbaum, M.D., on October 18, 1988), 
dysesthesia (VA outpatient report dated in June 1997), and 
chronic pain syndrome (VA outpatient report dated in February 
1998).  The appellant has also testified on appeal to recent 
treatment for chest pain.  Before a total and permanent 
disability can be awarded, an evaluation must be performed 
under the schedule of ratings to determine the percentage of 
impairment caused by each disability.  See 38 C.F.R. 
§§ 3.340(a), 4.15, 4.17 (1999).

Well-settled judicial precedent holds that in a situation as 
is presented by the facts in this case, a remand for a new 
examination is in order to render a new rating decision that 
accurately identifies the percentage of impairment 
attributable to each specific disability shown by the 
evidence of record.  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992).  Accordingly, the Board concludes that there 
must be a new rating examination in order that the 
adjudication may be a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may 
include "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").

The Board finds also that additional evidentiary development 
is indicated by review of the claims file.  Of record are a 
number of VA Form 21-4142s signed by the appellant in January 
1997 which authorized the RO to obtain medical records from 
Drs. Kumar (for the period between January 1995 and August 
1996), Lesonsky (treatment on July 1, 1994) and Ullman (from 
July 1994 to August 1994).  He also signed 4142s for VA 
records from the VAMC-Memphis (which were obtained by the 
RO), but also from the VAMC-Sepulveda (California) for the 
period from 1977 to 1982 and in May or June 1994).  The RO 
did not request any records from the latter VAMC.  The file 
discloses that the RO received at least some of the private 
medical records from the above-cited sources that were 
submitted by the appellant, however, no specific action was 
taken by the RO to process his 4142 authorizations of January 
1997.  Further, at his hearing before the undersigned in 
March 2000, the appellant alluded to more recent treatment at 
the Memphis-VAMC (since February 1998), at the Baptist 
Hospital in Forrest City, Arkansas, and under the care of a 
Dr. M. Collins and the aforementioned Dr. Kumar.  In 
addition, statements submitted by the appellant on appeal 
reflect treatment from other physicians, specifically, 
Drs. Arthur-Lomax, Farst, Sher, Griffith, Kailef and Sherif, 
and as a patient at the Canoga Park Hospital in Canoga Park, 
California.  It is unclear whether the named physicians are 
private or VA-employees, and he provided no specific dates of 
treatment as a patient under their care.  However, as it is 
shown that additional medical records potentially relevant to 
the claim on appeal may be available, some of which are of 
more recent chronology, efforts to obtain such records should 
be accomplished.  The requisition and consideration of 
medical records which are clearly relevant to an issue on 
appeal is necessary for the adjudication of the case.  
Decisions of the Board must be based on all of the evidence 
available.  38 U.S.C.A. § 7104(a) (West 1991).

Finally, the record reflects that the RO sent the appellant a 
letter in February 1997 requesting that he respond to certain 
income and net worth discrepancies that were revealed on his 
claim for pension (VA Form 21-526, dated January 14, 1997).  
He never responded to this letter.  In light of the 
additional development ordered by this remand, the RO should 
request from the appellant that he submit updated financial 
statement regarding his income from a 401K plan, interest 
income from other investments, disability and/or retirement 
income, and any other information regarding his current net 
worth.  The appellant is advised that a claim for nonservice-
connected pension benefits is well grounded if the following 
criteria are met:  (1) there is evidence of honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service-connected disability); (2) there is evidence of 
permanent and total disability productive of unemployability; 
and (3) there is evidence of income that does not exceed the 
statutory limit.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); see 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 
(1999).

In this case, as more information and evidence is needed to 
ascertain whether this claim is well grounded under the 
aforementioned (2) and (3) criteria, the Board will order 
additional development on remand.  38 U.S.C.A. § 5103(a) 
(West 1991) (duty to ensure that the application for benefits 
is complete for a determination of the claim).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the Memphis-
VAMC and request complete, legible copies 
of all medical reports which these 
facilities have in their possession 
pertaining to treatment provided to the 
appellant since February 1998.  In 
addition, the RO should contact the 
Sepulveda-VAMC and request all available 
medical records for the periods of 
treatment indicated by the appellant 
(1977 to 1982 and any additional 
treatment at this facility from 1982 
through June 1994).  Efforts to obtain 
these records should be documented and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should attempt to obtain any 
medical records which correspond to 
treatment provided to the appellant by 
Drs. Kumar and Ullman.  Development 
efforts to this end should be directed to 
the addresses provided by the appellant 
in his above-cited Form 21-4242s, of 
record.  Additionally, the RO should 
request from the appellant that he 
provide dates of treatment from the other 
private medical sources he identified 
during the pendency of this appeal, 
specifically, from Drs. Collins, Arthur-
Lomax, Farst, Sher, Griffith, Kailef and 
Sherif, and as a patient at the Baptist 
Hospital, Forrest City, Arkansas, and at 
the Canoga Park Hospital in Canoga Park, 
California, and in so doing, request that 
he prepare additional Form 21-4142s to 
allow the RO to obtain these records.  
All correspondence, records or responses 
received to these inquiries should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by these inquiries.  All attempts to 
obtain these records should be 
documented.

3.  After the foregoing is completed the 
RO should schedule the appellant for a 
comprehensive VA pension examination 
specifically to ascertain the nature, 
severity and permanence of all clinically 
identified physical and mental 
disabilities.  The appellant's claims 
folder is to be made available to the 
examiner for review prior to the 
examination, and the examiner should be 
asked to indicate in the examination 
report whether he or she has reviewed the 
claims folder.  All indicated tests, 
including x-rays, if necessary, are to be 
done and the examiner should review the 
results of any testing prior to 
completion of report.  Specifically, the 
examiner should describe the level of 
disability attributable to the each one 
of the medical conditions found on 
examination.  Where applicable, and if 
the appellant is found to have a 
musculoskeletal disorder, all ranges of 
motion should be reported in degrees, and 
the examiner should be asked to describe 
what the normal range of motion for the 
affected parts would be.  The examiner 
should describe any functional limitation 
due to pain, including whether additional 
functional limitation is likely to result 
on use or during flare-ups.

The examiner should give a full 
description of any limitation of activity 
imposed by each of the appellant's 
disabilities and express opinions as to 
whether the conditions are permanent, and 
the degree of interference with the 
appellant's ability to obtain and 
maintain gainful employment caused by 
each disability identified on 
examination.  The examiner should also 
state whether the appellant's disabling 
conditions are susceptible of improvement 
through appropriate treatment.  The 
examiner must provide complete rationale 
for all conclusions reached.  If the 
appellant fails to report for any 
scheduled examination, this fact should 
be noted in the claims folder and a copy 
of notification(s) of the examination 
sent to him by the authorizing VAMC 
should also be associated with the claims 
folder.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
in complete compliance with the 
directives of this REMAND.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also ensure that 
development efforts to obtain the above-
cited medical records are undertaken in 
compliance with this REMAND.

5.  The RO should also request from the 
appellant that he submit updated 
financial statement regarding his income 
from a 401K plan, interest income from 
other investments, disability and/or 
retirement income, and any other 
information regarding his current net 
worth.  All correspondence, records or 
responses received to this financial 
inquiry should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated.  All attempts to 
obtain records pertinent to the 
appellant's income and net worth should 
be documented.

6.  Upon completion of the medical-
evidentiary development matters listed 
above, the RO should then (1) evaluate 
and assign a rating for each of the 
appellant's current disabilities, and (2) 
readjudicate the claim of entitlement to 
a permanent and total disability rating 
for pension purposes by first determining 
whether the claim is well grounded under 
the framework described in Vargas-
Gonzalez v. West, 12 Vet. App. 321, 
(1999) (well grounded determination for 
pension claim), and if so, whether on the 
merits, i.e., weighing the probative 
value of the evidence for and against and 
according the benefit of the doubt should 
the evidence be in equipoise, the claim 
should be awarded pursuant to the 
criteria under 38 U.S.C.A. §§ 1502(a)(1), 
1521(a) and (b) (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 4.15, 4.16, 4.17, 4.25 
(1999) as well as the provisions of 
Talley v. Derwinski, 2 Vet. App. 282 
(1992); Brown v. Derwinski, 2 Vet. App. 
444 (1992); and Roberts.  Any disability 
which is found to be the result of the 
appellant's own misconduct must be 
specifically noted as such in the RO's 
rating decision.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


